   Case 18-02705-MM13                   Filed 12/04/18           Entered 12/06/18 16:45:03              Doc 110         Pg. 1 of 1


                                       UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA

                                                            Minute Order
Hearing Information:
                                                                                                                                        0.00
                     Debtor:    LUCILA GURTNER
               Case Number:     18-02705-MM13                        Chapter: 13
      Date / Time / Room:       TUESDAY, DECEMBER 04, 2018 02:00 PM DEPARTMENT 1
       Bankruptcy Judge:        MARGARET M. MANN
        Courtroom Clerk:        LISA CRUZ
          Reporter / ECR:       SUE ROSS

Matters:
       1) OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN AND MOTION TO DISMISS CASE FILED BY
              TRUSTEE (fr. 11/6/18)


       2) OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN FILED BY TRINITY FINANCIAL SERVICES
              (fr. 11/6/18)


       3) STATUS CONFERENCE ON MOTION TO VALUE REAL PROPERTY, TREAT CLAIM AS UNSECURED
              AND AVOID JUNIOR LIEN OF TRINITY FINANCIAL SERVICES LLC FILED BY DEBTOR (fr. 11/6/18)


       4) MOTION TO DISMISS CASE FILED BY TRINITY FINANCIAL SERVICES, LLC


       5) MOTION FOR RELIEF FROM STAY, RS # RJR-1 FILED BY TRINITY FINANCIAL SERVICES, LLC




Appearances:
        KATHLEEN CASHMAN-KRAMER, ATTORNEY FOR TRUSTEE
        YURI SIMPSON, ATTORNEY FOR LUCILA GURTNER
        RAFAEL RAMON GARCIA-SALGADO, ATTORNEY FOR TRINITY FINANCIAL SERVICES

Disposition:                                                                                                              1.00

        1-5) Opposition to trustee's motion to dismiss withdrawn by debtor as stated on the record. Case dismissed.
        Chapter 13 Trustee to prepare formal order and hold order for 10 days.

        Guideline fees in the amount of $3210 allowed attorney for debtor, subject to funds on hand.




Page 1 of 1                                                                                                           12/6/2018   4:42:14PM
